                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     July 06, 2021
                          UNITED STATES DISTRICT COURT
                                                                                  Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

PABLO ENRIQUE URIBE,         §
                             §
      Plaintiff,             §
VS.                          §                    CIVIL ACTION NO. 2:21-CV-133
                             §
FEDERAL BORDER PATROL CENTER §
OF ZAPATA COUNTY, et al,     §
                             §
      Defendants.            §

                       OPINION AND ORDER OF TRANSFER

       This is a civil rights action filed by a Pablo Enrique Uribe. Plaintiff is currently

incarcerated at the Beeville County Jail in Beeville, Texas, which is located in Bee

County. In his complaint, Plaintiff asserts he was unlawfully detained at a U.S. Border

Patrol station in Zapata County. (D.E. 1).

       A civil action wherein jurisdiction is not founded solely on diversity of citizenship

may be brought in (1) a judicial district where any defendant resides, if all defendants

reside in the same state, or (2) a judicial district in which a substantial part of the events

or omissions giving rise to the claim occurred. 28 U.S.C. § 1391(b). In addition, for the

convenience of parties and witnesses, and in the interest of justice, a district court may

transfer any civil action to any other district or division where it might have been

brought. 28 U.S.C. § 1404(a).




1/2
      In this case, the events about which Plaintiff complains occurred in Zapata

County, Texas.    None of the Defendants reside or are found in the Corpus Christi

Division of the Southern District of Texas.     Zapata County lies within the Laredo

Division of the Southern District of Texas. 28 U.S.C. § 124(b)(3). Therefore, the

interests of justice would be served by a transfer to the Laredo Division of the Southern

District of Texas. Accordingly, it is ORDERED that this case be transferred to the

United States District Court for the Southern District of Texas, Laredo Division. All

pending motions are DENIED as moot subject to re-filing after the case is transferred.

The Clerk of Court is directed to CLOSE this case.


      ORDERED this 6th day of July, 2021.


                                            ___________________________________
                                                         Jason B. Libby
                                                  United States Magistrate Judge




2/2
